ORDER

PROST, Circuit Judge.
Matthew A. Rogers submits correspondence that we treat as a motion for reconsideration of the court’s order dismissing his petition for review for failure to file his brief, with informal brief attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Rogers’ motion for reconsideration is granted.
(2) The July 14, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Department of Homeland Security’s brief is due within 21 days of the date of filing of this order.